Citation Nr: 0433226	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to herbicide exposure during active 
service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The claims file was later 
transferred to the RO in Des Moines, Iowa.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

The veteran is seeking entitlement to service connection for 
diabetes mellitus type II, to include as a result of 
herbicide exposure during active service.  He contends that 
his diabetes occurred as a result of herbicide exposure and 
not as a result of his use of corticosteroids for ulcerative 
colitis.  

The Board finds that there are additional treatment records 
that have not been obtained that are necessary in 
adjudicating this claim.  Private treatment records from 
D.B.E., M.D., dated 1999 to 2003 note that the veteran was 
treated for diabetes on several occasions.  In April 1999, it 
was noted that the veteran had been "followed by Dr. Reddy" 
for ulcerative colitis.  It was also noted that the veteran 
had shown an elevated blood sugar level in December 1998 
while being treated by Dr. Reddy.  In addition, an August 
1999 Mayo Clinic treatment report indicated that the veteran 
had been referred for treatment from Suresh Reddy.  At that 
time, it was also noted that the veteran had been 
hospitalized in Waverly, Iowa in July 1998, and in Waterloo, 
Iowa in August 1998.  

Following a review of the claims file, it does not appear 
that the above-stated medical records have been requested or 
obtained.  The RO should ensure that all outstanding medical 
records are obtained and that those records are considered in 
any subsequent adjudication of the issue on appeal.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:

1.  With proper authorization, the RO 
should contact Dr. Suresh Reddy of 212 
West Dale Street, Waterloo, Iowa, 50703, 
and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records of the veteran 
from 1998 to the present.  If no such 
records can be found, or if they have 
been destroyed, as for specific 
confirmation of that fact.

2.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records for the hospitals to 
which he was admitted in Waverly, Iowa in 
July 1998 and Waterloo, Iowa in August 
1998.  The RO should then request any and 
all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from July 1998 and August 1998, 
respectively.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  Following a receipt of the requested 
records, the RO should return the claims 
file, and the newly obtained medical 
records, to the August 2004 VA examiner 
for clarifying information.  The examiner 
is specifically requested to review the 
evidence of record and offer comments and 
an opinion on the following:

(a)	What is the likely date of onset 
of the veteran's diabetes 
mellitus?  
(b)	Is it at least as likely as not 
that the veteran's diabetes 
mellitus existed prior to his use 
of steroids for ulcerative 
colitis?
(c)	What is the likely etiology of the 
veteran's diabetes mellitus?  In 
addressing this question, the 
examiner should indicate whether 
it is at least as likely as not 
that the veteran's diabetes 
mellitus type II is due to 
corticosteroid use following 
active service.  

4.  If the August 2002 examiner is 
unavailable, is unable to respond to the 
questions stated or if it is determined 
that a new examination is necessary, the 
RO should ensure that the veteran is 
afforded such an examination and that 
examiner should respond to the questions 
set forth above.  

5.  The RO should then readjudicate the 
veteran's claim. If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




